     Case 1:19-cv-04408-RBK Document 7 Filed 05/26/20 Page 1 of 6 PageID: 80



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


    SHEHZAD JOHN,
                                                                      Civil Action
                        Petitioner,                                No. 19-4408 (RBK)

              v.
                                                                       OPINION
    DAVID ORTIZ,

                         Respondent.

ROBERT B. KUGLER, U.S.D.J.

       Petitioner is a federal prisoner formerly incarcerated at FCI Fort Dix, in Fort Dix, New

Jersey. He is proceeding pro se with a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C.

§ 2241. Respondent filed an Answer opposing relief (ECF No. 4), and Petitioner did not file a

reply. For the reasons set forth below, the Court will deny the Petition.

                                      I.    BACKGROUND

       This case arises from a disciplinary hearing during Petitioner’s incarceration at FCI

Ashland, in Ashland Kentucky, prior to his transfer to FCI Fort Dix. On July 22, 2017, a prison

official found a cell phone in Petitioner’s locker, within Petitioner’s cell. At the time, Petitioner

was in the cell, and the BOP had assigned no other inmates to that cell.

         Later that same day, officials issued an incident report charging Petitioner with possession

of a hazardous tool, in violation of Bureau of Prisons Code 108,1 delivered the report to Petitioner,



1
  Code 108 prohibits the “[p]ossession, manufacture, introduction, or loss of a hazardous tool (tools
most likely to be used in an escape or escape attempt or to serve as weapons capable of doing
serious bodily harm to others; or those hazardous to institutional security or personal safety; e.g.,
hack-saw blade, body armor, maps, handmade rope, or other escape paraphernalia, portable
telephone, pager, or other electronic device).” 28 C.F.R. § 541.3 (Table 1). “Aiding, attempting,
abetting, or making plans to commit any of the prohibited acts is treated the same as committing
the act itself.” Id. at § 541.3(a).
   Case 1:19-cv-04408-RBK Document 7 Filed 05/26/20 Page 2 of 6 PageID: 81



and advised him of his rights. Petitioner did not request any witnesses or a staff representative.

According to the investigating officer, Petitioner indicated that he understood his rights, and stated

“it is mine. They found it in my cell. I take responsibility for it.” (ECF No. 4-3, at 20).

       The investigating official referred the incident report to the Unit Discipline Committee

(“UDC”). On July 24, 2017, the UDC held an initial hearing. After the hearing, the UDC referred

the incident report to a Discipline Hearing Officer (“DHO”). Petitioner received a notice of

disciplinary hearing, and officials advised him of his rights. Petitioner signed an acknowledgement

of those rights and indicated that he did not want to have a staff representative or to call any

witnesses.

       On July 27, 2017, the DHO held a hearing and again advised Petitioner of his rights.

Petitioner confirmed that he did not want a staff representative and did not wish to call any

witnesses. According to the DHO, the DHO read the incident report and asked Petitioner if the

contents, including his confession were true. In response, Petitioner delivered a similar confession,

testifying that “they found it in my locker. I take responsibility for it.” (ECF No. 4-3, at 26).

       The DHO considered Petitioner’s statements in reaching a decision, as well as the incident

report, and photographic evidence of the phone. Apart from the confessions, the DHO also

considered that the investigating officer found the phone in Petitioner’s assigned locker, which

was located in a cell with only one assigned inmate—the Petitioner.

       After considering all of the evidence, the DHO concluded that Petitioner committed the act

of possession of a dangerous tool, in violation of Code 108. The DHO then issued the following

sanctions: (1) revocation of 41 days of good conduct time; (2) disciplinary segregation of 30 days;

and (3) loss of phone and visiting privileges for one year.




                                                  2
   Case 1:19-cv-04408-RBK Document 7 Filed 05/26/20 Page 3 of 6 PageID: 82



       Petitioner received a copy of the DHO report on or about November 6, 2017, after arriving

at FCI Fort Dix. Petitioner appealed to the Regional and Central Offices, arguing that officials

had mischaracterized his statements. According to Petitioner, as to his second alleged confession

at the DHO hearing, he “never admitted to having a cell phone in [his] possession. [He] stated to

the DHO that they found the contraband in [his] locker. [He] never stated that [he] would take

responsibility for the charged conduct.” (ECF No. 4-3, at 6). At each level of appeal, Petitioner

received a denial.

       Petitioner then filed the instant Petition, appearing to argue that he was not in possession

of the cell phone because other individuals might have had access to his locker, which was in a

“common area.” (ECF No. 1-1, at 1). Notably, Petitioner does not appear to challenge his two

confessions. Respondent filed an Answer (ECF No. 4), and Petitioner did not file a reply.

                      II.    STANDARD OF REVIEW & JURISDICTION
       Courts hold pro se pleadings to less stringent standards than more formal pleadings drafted

by lawyers. See Estelle v. Gamble, 429 U.S. 97, 106 (1976). Courts must construe pro se habeas

petitions and any supporting submissions liberally and with a measure of tolerance. See Royce v.

Hahn, 151 F.3d 116, 118 (3d Cir. 1998).

       If the Court does not dismiss the petition at the screening stage, the Court “must review the

answer, any transcripts and records . . . to determine whether” the matter warrants an evidentiary

hearing. Rule 8(a) of the Rules Governing Section 2254 Cases in the United States District Courts

(made applicable to proceedings under § 2241 by Rule 1(b)). “Whether to order a hearing is within

the sound discretion of the trial court,” and depends on whether the hearing “would have the

potential to advance the petitioner’s claim.” Campbell v. Vaughn, 209 F.3d 280, 287 (3d Cir.

2000); States v. Friedland, 879 F. Supp. 420, 434 (D.N.J. 1995) (applying the § 2255 hearing

standard to a § 2241 petition), aff’d, 83 F.3d 1531 (3d Cir. 1996).

                                                 3
    Case 1:19-cv-04408-RBK Document 7 Filed 05/26/20 Page 4 of 6 PageID: 83



       Where a petitioner fails to identify evidence outside the record that would support or

“otherwise . . . explain how . . . an evidentiary hearing” would advance his claim, a court is within

its discretion to deny an evidentiary hearing. Campbell, 209 F.3d at 287. In exercising that

discretion, a court must accept the truth of a petitioner’s factual allegations unless the record shows

that they are clearly frivolous. Friedland, 879 F. Supp. at 434; c.f. United States v. Tolliver, 800

F.3d 138, 141 (3d Cir. 2015).

       Under 28 U.S.C. § 2241(c), habeas jurisdiction “shall not extend to a prisoner unless . . .

[h]e is in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

§ 2241(c)(3). The federal habeas statute requires that the petitioner be in custody “under the

conviction or sentence under attack at the time his petition is filed.” Lee v. Stickman, 357 F.3d 338,

342 (3d Cir. 2004) (quoting Maleng v. Cook, 490 U.S. 488, 490–91 (1989)).

       This Court has subject matter jurisdiction under § 2241 to consider the instant Petition

because Petitioner challenges the loss of good conduct time on constitutional grounds and he was

incarcerated in New Jersey at the time he filed the Petition. See Woodall v. Fed. Bureau of Prisons,

432 F.3d 235, 242–44 (3d Cir. 2005).

                                         III.    DISCUSSION
       Petitioner appears to argue that he was not in possession of the cell phone because other

individuals might have had access to his locker, since it was in a “common area.” (ECF No. 1-1,

at 1). Once again, the Petition does not appear to address either of Petitioner’s confessions. In

response, Respondent maintains that Petitioner received all the required due process protections,

and that in any event, there is “some evidence” to support the DHO’s findings and decision.

       Under our jurisprudence, before a prisoner may lose good time credits, officials must afford

him the following due process protections: (1) a written notice of the charges at least twenty-four

hours prior to a hearing; (2) an opportunity to call witnesses and present evidence in his defense;

                                                   4
      Case 1:19-cv-04408-RBK Document 7 Filed 05/26/20 Page 5 of 6 PageID: 84



(3) an opportunity to receive assistance from an inmate representative; (4) a written statement of

the evidence relied on and the reasons for the disciplinary action; and (5) an appearance before an

impartial decision making body. See Crosby v. Piazza, 465 F. App’x 168, 171–72 (3d Cir. 2012)

(per curiam) (citing Wolff v. McDonnell, 418 U.S. 539, 563–71 (1974)). Petitioner does not appear

to contest that he received these due process protections.

        Additionally, in order to comport with due process, there must be “some evidence in the

record” to support a disciplinary officer’s findings and decision to revoke good time credits.

Gonzalez v. Hollingsworth, No. 15-2993, 2016 WL 1732376, at *2 (D.N.J. May 2, 2016) (quoting

Denny v. Schultz, 708 F.3d 140, 144 (3d Cir. 2013)). The “some evidence” standard is one of

appellate review and is not the same as the “burden of proof in a prison disciplinary proceeding.”

Id.

        Indeed, the “some evidence” standard is “minimal and does not require examination of the

entire record, an independent assessment of the credibility of the witnesses, or a weighing of the

evidence.” Lang v. Sauers, 529 F. App’x 121, 123 (3d Cir. 2013) (citing Thompson v. Owens, 889

F.2d 500, 502 (3d Cir. 1989)). Instead, “the relevant inquiry asks whether ‘there is any evidence

in the record that could support’” the disciplinary official’s conclusion. Id. (quoting Superintendent

v. Hill, 472 U.S. 445, 455–56 (1985).

        In the present case, the DHO considered, among other things, the investigating officer’s

report, photographic evidence of the phone, and Petitioner’s statements both at the DHO hearing

and to the investigating officer on the day of the search. In particular, the DHO considered

Petitioner’s confessions both to the investigating officer and at the DHO hearing.

        Even without the confessions, the investigating officer stated that he found the contraband

in Petitioner’s locker. That locker was in Petitioner’s cell, which, at the time, only had one



                                                  5
   Case 1:19-cv-04408-RBK Document 7 Filed 05/26/20 Page 6 of 6 PageID: 85



assigned inmate—the Petitioner. Indeed, Petitioner concedes that the phone was found in his

locker. (ECF No. 4-3, at 6). The Petition does not contest this particular evidence—or Petitioner’s

confessions—and thus, Petitioner has “failed to show that the DHO’s decision lacked ‘some

evidence’” to support his findings. See Burns v. Hollingsworth, No. 13-5485, 2014 WL 1117932,

at *2 (D.N.J. Mar. 20, 2014).

       Consequently, whether other people had access to Petitioner’s locker or whether the locker

was secured, do not change the conclusion that the DHO had “some evidence” to arrive at his

decision. Id.

       Ultimately, Petitioner asks the Court to reweigh the evidence, and credit his implied theory

that the phone belonged to someone else, but that is not the duty of this Court when reviewing a

DHO’s decision to revoke good time credits. See Lang, 529 F. App’x at 123. Accordingly, the

Court will deny the Petition.

                                       IV.    CONCLUSION
       For the foregoing reasons, Court will deny the Petition. An appropriate Order follows.


DATED: May 21, 2020                                         s/Robert B. Kugler
                                                            ROBERT B. KUGLER
                                                            United States District Judge




                                                6
